 1   JESSE S. KAPLAN CSB# 103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   (916) 488-3030
     (916) 489-9297 fax
 4

 5
     Attorney for Plaintiff
     TAMMY BARDWELL
 6

 7

 8

 9
                                UNITED STATES DISTRICT COURT
10

11                       FOR THE EASTERN DISTRICT OF CALIFORNIA
                                         -o0O0o-
12

13

14
     TAMMY BARDWELL,                     )                       No. 2:18-CV-00293-DMC
15                                       )
                       Plaintiff,        )
16
                                         )                       STIPULATION AND
17   v.                                  )                       ORDER
                                         )                       APPROVING SETTLEMENT
18   Andrew Saul,                        )                       OF ATTORNEY FEES UNDER
19
     COMMISSIONER OF SOCIAL              )                       THE EQUAL ACCESS TO
     SECURITY,                           )                       JUSTICE ACT [28 U.S.C.
20                                       )                       §2412(d)]
                                         )
21                     Defendant.        )
22   ____________________________________)

23
            THE PARTIES STIPULATE through the undersigned, subject to the approval of the
24

25   Court, that plaintiff be awarded attorney fees in the amount of Three Thousand Seven Hundred

26   Fifty ($3,750.00) under the Equal Access to Justice Act, 28 U.S.C. §2412(d) and that there will
27

28



                                             [Pleading Title] - 1
 1   be no award of costs. This will represent compensation for all legal services rendered by counsel
 2
     for plaintiff in this civil action and in accordance with that statute.
 3
             Upon the Court’s order, defendant will consider the assignment of those EAJA fees
 4

 5
     pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-2253 (2010), considering any offsets allowed

 6   under the United States Department of Treasury’s Offset Program. Fees shall be made payable to
 7   plaintiff, but if the Treasury Department determines plaintiff owes no federal debt, then the
 8
     government shall pay the fees directly to Jesse S. Kaplan based on an assignment executed by
 9
     plaintiff and will deliver the payment to said counsel.
10

11           This stipulation constitutes a compromise settlement of plaintiff’s request for EAJA fees

12   and not an admission of liability of defendant under the EAJA. Payment of this agreed amount
13
     shall constitute a complete release and bar of plaintiff and her counsel regarding EAJA fees
14
     relating to this action. This award is without prejudice to plaintiff’s counsel’s right to fees under
15
     42 U.S.C. §406(b), subject to the savings clause provisions of the EAJA.
16

17

18           Dated: July 3, 2019                                       /s/ Jesse S. Kaplan
19
                                                                     JESSE S. KAPLAN
20                                                                   Attorney for Plaintiff
21

22           Dated: July 3, 2019                                       /s/ per email authorization

23                                                                   JEFFREY T. CHEN
                                                                     Special Assistant U.S. Attorney
24
                                                                     Attorney for Defendant
25

26

27

28



                                               [Pleading Title] - 2
 1

 2

 3
                                                ORDER
 4

 5           GOOD CAUSE APPEARING from the foregoing stipulation, IT IS ORDERED that

 6   defendant pay plaintiff’s attorney fees pursuant to the EAJA in the amount of $3,750.00 and in
 7
     accordance with this stipulation. The Clerk of the Court is directed to terminate ECF No. 33 as a
 8
     pending motion.
 9

10
     Dated: July 10, 2019
11                                                     ____________________________________
                                                       DENNIS M. COTA
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            [Pleading Title] - 3
